Chandler, Justice:
*84Appellant Roy F. Hunter (Hunter) contends the State failed to produce certain evidence required by Brady v. Maryland.1 We agree.
Prior to the call of the case, Hunter filed a Brady motion. During trial, it was revealed that the State had not disclosed all information to which he was entitled. The State’s failure to comply with Brady mandates reversal and a new trial.
Reversed and remanded.
Gregory, C. J., and Harwell, Finney and Toal, JJ., concur.

 373 U. S. 83, 83 S. Ct., 1194, 10 L. Ed (2d) 215 (1963).